Title: From John Adams to John Quincy Adams, 22 February 1816
From: Adams, John
To: Adams, John Quincy



My dear Sir.
Quincy Feb. 22d. 1816

John Winthrop Esqr, Son of John Winthop of Boston Merchant and Legislator, Grandson of John Winthrop Professor and Counsellor, Great Grandson of Col Adam Winthrop of Boston Counsellor descended from the good old Governor, is destined to Bremen Where he expects to be Consul. He was educated at Cambridge and has travelled in Europe. He married Col Hitchburnes daughter who left him three Children. His Moral Character is good.
He requests of me an Introduction to you and here he has it.
I wish I had better News to tell you; But your Mother has been confined to her Chamber with Sickness for Six Weeks and is Still very feeble. My Eyes are as bad as yours. Winter in this Country is Still Winter, and carries off, at every return a few hundreds of our oldest People. Love to my daughter and my dear Boys whose Welfare is nearer my heart than they can imagine. With the tenderest affection / I am &c
John Adams